Opinion issued April 24, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00295-CV
____________

IN RE HARRY L. BOWLES, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator has filed a petition for writ of mandamus complaining of Judge
Caroline Baker's (1) alleged failure to rule on a motion for summary judgment (filed
October 29, 2002), a motion to compel (filed December 13, 2002), and a motion for
a new scheduling order (filed February 7, 2003).
	We deny the petition for writ of mandamus.

PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1. 	The Honorable Caroline E. Baker, judge of the 151st District Court of Harris
County, Texas.  The underlying lawsuit is Bowles v. Bishop, No. 95-043235
(151st Dist. Ct., Harris County, Tex.).